Title: From Benjamin Franklin to Peter Collinson, 9 May 1753
From: Franklin, Benjamin
To: Collinson, Peter


Although this is one of Franklin’s most important letters, there has been difficulty about both its date and its recipient. Moreover, it has never been printed accurately, nor can it be here, for no Franklin autograph has been found. The two fullest surviving versions, and those nearest to Franklin’s style, are the copy among the Hardwicke Papers in the New York Public Library and that among the Shaftesbury Papers in the Public Record Office. They are by different copyists, each with his own ideas about punctuation, capitalization, and paragraphing. Very occasionally they differ also in phraseology, and neither conforms fully to Franklin’s normal usage in all these matters. The Hardwicke copy is printed here because it seems on the whole a little closer to what he probably wrote. The American Philosophical Society version, docketed in an unknown hand, was never Franklin’s; it is the work of a careless copyist who, though in a few instances his version followed Franklin probably more closely than either of the first two, omitted phrases, reversed word order, and spelled, capitalized, and punctuated as Franklin would not have done. By and for whom these copies were made is not known, but it may be mentioned that in 1753 Philip Yorke, first Baron Hardwicke (later raised to an earldom) was lord chancellor, and that the fourth Earl of Shaftesbury was a member of the Society for the Relief and Instruction of Poor Germans.
The fourth manuscript version, in the British Museum, has been the occasion of much speculation. It contains only that third of the letter which relates to the Germans; it is in Peter Collinson’s hand, headed “Benn Franklin Esqr. Observations of the present State of the Germans in the province of Pensilvania In a Letter to R: J: Esqr. Philadelphia May 5th. 1753”; and it is incorporated in an undated letter from Collinson to Rev. Caspar Wettstein. The discrepancy between Collinson’s date of May 5 and the date of May 9 in all other versions is probably only another example of the Quaker merchant’s careless penmanship; but the explicit statement that the letter was addressed to Richard Jackson presents a problem. The surviving Franklin-Jackson correspondence makes it clear, however, that Franklin addressed the letter to Collinson, and that Collinson immediately sent Jackson a copy. The endorsement on the Hardwicke copy also supports the conclusion that Collinson was the addressee. The most plausible explanation seems to be that, in sending the copy to Wettstein, Collinson did not wish, for some reason, to be known as the recipient—and sharer—of Franklin’s sentiments on the Germans.
There is still a fifth version: it omits a few sentences and breaks off near the end, but it is fuller than the Collinson copy. It was printed in the Gentleman’s Magazine in 1834, and was reprinted by Sparks, Smyth, and Van Doren, none of whom knew the copies in the New York Public Library, the Public Record Office, and the American Philosophical Society.
Franklin’s grasp of the problems created for the English by a large, unassimilated, German-speaking population in Pennsylvania impressed Collinson, who not only showed the letter to English friends, but wrote Cadwallader Colden about it. Colden asked at once for a copy, but Franklin declined to send one, saying it contained nothing new to an American. Meanwhile in London, urged on by friends of Pennsylvania, notably by young William Smith, who was there for ordination, a group of English philanthropists formed the Society for the Relief and Instruction of Poor Germans to establish English schools and win the Pennsylvania Germans to the British interest.
 
Sir
Philadelphia May 9th. 1753
I received your Favour of the 29th. August last and thank you for the kind and judicious remarks you have made on my little Piece. Whatever further occurs to you on the same subject, you will much oblige me in communicating it.
I have often observed with wonder, that Temper of the poor English Manufacturers and day Labourers which you mention, and acknowledge it to be pretty general. When any of them happen to come here, where Labour is much better paid than in England, their Industry seems to diminish in equal proportion. But it is not so with the German Labourers; They retain the habitual Industry and Frugality they bring with them, and now receiving higher Wages an accumulation arises that makes them all rich.
When I consider, that the English are the Offspring of Germans, that the Climate they live in is much of the same Temperature; when I can see nothing in Nature that should create this Difference, I am apt to suspect it must arise from Institution, and I have sometimes doubted, whether the Laws peculiar to England which compel the Rich to maintain the Poor, have not given the latter, a Dependance that very much lessens the care of providing against the wants of old Age.
I have heard it remarked that the Poor in Protestant Countries on the Continent of Europe, are generally more industrious than those of Popish Countries, may not the more numerous foundations in the latter for the relief of the poor have some effect towards rendering them less provident. To relieve the misfortunes of our fellow creatures is concurring with the Deity, ’tis Godlike, but if we provide encouragements for Laziness, and supports for Folly, may it not be found fighting against the order of God and Nature, which perhaps has appointed Want and Misery as the proper Punishments for, and Cautions against as well as necessary consequences of Idleness and Extravagancy.
Whenever we attempt to mend the scheme of Providence and to interfere in the Government of the World, we had need be very circumspect lest we do more harm than Good. In New England they once thought Black-birds useless and mischievous to their corn, they made [Laws] to destroy them, the consequence was, the Black-birds were diminished but a kind of Worms which devoured their Grass, and which the Black-birds had been used to feed on encreased prodigiously; Then finding their Loss in Grass much greater than their saving in corn they wished again for their Black-birds.
We had here some years since a Transylvanian Tartar, who had travelled much in the East, and came hither merely to see the West, intending to go home thro’ the spanish West Indies, China &c. He asked me one day what I thought might be the Reason that so many and such numerous nations, as the Tartars in Europe and Asia, the Indians in America, and the Negroes in Africa, continued a wandring careless Life, and refused to live in Cities, and to cultivate the arts they saw practiced by the civilized part of Mankind. While I was considering what answer to make him; I’ll tell you, says he in his broken English, God make man for Paradise, he make him for to live lazy; man make God angry, God turn him out of Paradise, and bid him work; man no love work; he want to go to Paradise again, he want to live lazy; so all mankind love lazy. Howe’er this may be it seems certain, that the hope of becoming at some time of Life free from the necessity of care and Labour, together with fear of penury, are the mainsprings of most peoples industry.
To those indeed who have been educated in elegant plenty, even the provision made for the poor may appear misery, but to those who have scarce ever been better provided for, such provision may seem quite good and sufficient, these latter have then nothing to fear worse than their present Conditions, and scarce hope for any thing better than a Parish maintainance; so that there is only the difficulty of getting that maintainance allowed while they are able to work, or a little shame they suppose attending it, that can induce them to work at all, and what they do will only be from hand to mouth.
The proneness of human Nature to a life of ease, of freedom from care and labour appears strongly in the little success that has hitherto attended every attempt to civilize our American Indians, in their present way of living, almost all their Wants are supplied by the spontaneous Productions of Nature, with the addition of very little labour, if hunting and fishing may indeed be called labour when Game is so plenty, they visit us frequently, and see the advantages that Arts, Sciences, and compact Society procure us, they are not deficient in natural understanding and yet they have never shewn any Inclination to change their manner of life for ours, or to learn any of our Arts; When an Indian Child has been brought up among us, taught our language and habituated to our Customs, yet if he goes to see his relations and make one Indian Ramble with them, there is no perswading him ever to return, and that this is not natural [to them] merely as Indians, but as men, is plain from this, that when white persons of either sex have been taken prisoners young by the Indians, and lived a while among them, tho’ ransomed by their Friends, and treated with all imaginable tenderness to prevail with them to stay among the English, yet in a Short time they become disgusted with our manner of life, and the care and pains that are necessary to support it, and take the first good Opportunity of escaping again into the Woods, from whence there is no reclaiming them. One instance I remember to have heard, where the person was brought home to possess a good Estate; but finding some care necessary to keep it together, he relinquished it to a younger Brother, reserving to himself nothing but a gun and a match-Coat, with which he took his way again to the Wilderness.
Though they have few but natural wants and those easily supplied. But with us are infinite Artificial wants, no less craving than those of Nature, and much more difficult to satisfy; so that I am apt to imagine that close Societies subsisting by Labour and Arts, arose first not from choice, but from necessity: When numbers being driven by war from their hunting grounds and prevented by seas or by other nations were crowded together into some narrow Territories, which without labour would not afford them Food. However as matters [now] stand with us, care and industry seem absolutely necessary to our well being; they should therefore have every Encouragement we can invent, and not one Motive to diligence be subtracted, and the support of the Poor should not be by maintaining them in Idleness, But by employing them in some kind of labour suited to their Abilities of body &c. as I am informed of late begins to be the practice in many parts of England, where work houses are erected for that purpose. If these were general I should think the Poor would be more careful and work voluntarily and lay up something for themselves against a rainy day, rather than run the risque of being obliged to work at the pleasure of others for a bare subsistence and that too under confinement. The little value Indians set on what we prize so highly under the name of Learning appears from a pleasant passage that happened some years since at a Treaty between one of our Colonies and the Six Nations; when every thing had been settled to the Satisfaction of both sides, and nothing remained but a mutual exchange of civilities, the English Commissioners told the Indians, they had in their Country a College for the instruction of Youth who were there taught various languages, Arts, and Sciences; that there was a particular foundation in favour of the Indians to defray the expense of the Education of any of their sons who should desire to take the Benefit of it. And now if the Indians would accept of the Offer, the English would take half a dozen of their brightest lads and bring them up in the Best manner; The Indians after consulting on the proposal replied that it was remembered some of their Youths had formerly been educated in that College, but it had been observed that for a long time after they returned to their Friends, they were absolutely good for nothing being neither acquainted with the true methods of killing deer, catching Beaver or surprizing an enemy. The Proposition however, they looked on as a mark of the kindness and good will of the English to the Indian Nations which merited a grateful return; and therefore if the English Gentlemen would send a dozen or two of their Children to Onondago the great Council would take care of their Education, bring them up in really what was the best manner and make men of them.
I am perfectly of your mind, that measures of great Temper are necessary with the Germans: and am not without Apprehensions, that thro’ their indiscretion or Ours, or both, great disorders and inconveniences may one day arise among us; Those who come hither are generally of the most ignorant Stupid Sort of their own Nation, and as Ignorance is often attended with Credulity when Knavery would mislead it, and with Suspicion when Honesty would set it right; and as few of the English understand the German Language, and so cannot address them either from the Press  or Pulpit, ’tis almost impossible to remove any prejudices they once entertain. Their own Clergy have very little influence over the people; who seem to take an uncommon pleasure in abusing and discharging the Minister on every trivial occasion. Not being used to Liberty, they know not how to make a modest use of it; and as Kolben says of the young Hottentots, that they are not esteemed men till they have shewn their manhood by beating their mothers, so these seem to think themselves not free, till they can feel their liberty in abusing and insulting their Teachers. Thus they are under no restraint of Ecclesiastical Government; They behave, however, submissively enough at present to the Civil Government which I wish they may continue to do: For I remember when they modestly declined intermeddling in our Elections, but now they come in droves, and carry all before them, except in one or two Counties; Few of their children in the Country learn English; they import many Books from Germany; and of the six printing houses in the Province, two are entirely German, two half German half English, and but two entirely English; They have one German News-paper, and one half German. Advertisments intended to be general are now printed in Dutch and English; the Signs in our Streets have inscriptions in both languages, and in some places only German: They begin of late to make all their Bonds and other legal Writings in their own Language, which (though I think it ought not to be) are allowed good in our Courts, where the German Business so encreases that there is continual need of Interpreters; and I suppose in a few years they will be also necessary in the Assembly, to tell one half of our Legislators what the other half say; In short unless the stream of their importation could be turned from this to other Colonies, as you very judiciously propose, they will soon so out number us, that all the advantages we have will not [in My Opinion] be able to preserve our language, and even our Government will become precarious. The French who watch all advantages, are now [themselves] making a German settlement back of us in the Ilinoes Country, and by means of those Germans they may in time come to an understanding with ours, and indeed in the last war our Germans shewed a general disposition that seems to bode us no good; for when the English who were not Quakers, alarmed by the danger arising from the defenceless state of our Country entered unanimously into an Association within this Government and the lower Countries [Counties] raised armed and Disciplined [near] 10,000 men, the Germans except a very few in proportion to their numbers refused to engage in it, giving out one among another, and even in print, that if they were quiet the French should they take the Country would not molest them; at the same time abusing the Philadelphians for fitting out Privateers against the Enemy; and representing the trouble hazard and Expence of defending the Province, as a greater inconvenience than any that might be expected from a change of Government. Yet I am not for refusing entirely to admit them into our Colonies: all that seems to be necessary is, to distribute them more equally, mix them with the English, establish English Schools where they are now too thick settled, and take some care to prevent the practice lately fallen into by some of the Ship Owners, of sweeping the German Goals to make up the number of their Passengers. I say I am not against the Admission of Germans in general, for they have their Virtues, their industry and frugality is exemplary; They are excellent husbandmen and contribute greatly to the improvement of a Country.
I pray God long to preserve to Great Britain the English Laws, Manners, Liberties and Religion notwithstanding the complaints so frequent in Your public papers, of the prevailing corruption and degeneracy of your People; I know you have a great deal of Virtue still subsisting among you, and I hope the Constitution is not so near a dissolution, as some seem to apprehend; I do not think you are generally become such Slaves to your Vices, as to draw down that Justice Milton speaks of when he says that

——sometimes Nations will descend so low
From reason, which is virtue, that no Wrong,
But Justice, and some fatal curse annex’d
Deprives them of their outward liberty,
Their inward lost. Parad: lost.

In history we find that Piety, Public Spirit and military Prowess have their Flows, as well as their ebbs, in every nation, and that the Tide is never so low but it may rise again; But should this dreaded fatal change happen in my time, how should I even in the midst of the Affliction rejoice, if we have been able to preserve those invaluable treasures, and can invite the good among you to come and partake of them! O let not Britain seek to oppress us, but like an affectionate parent endeavour to secure freedom to her children; they may be able one day to assist her in defending her own—Whereas a Mortification begun in the Foot may spread upwards to the destruction of the nobler parts of the Body.
I fear I have [already] extended this rambling letter beyond your patience, and therefore conclude with requesting your acceptance of the inclosed Pamphlet from Sir Your most humble servant
B: Franklin
 Endorsed: Franklin’s letter to Collison from Philadelphia date 9th May 1753
